510 Pa. 283 (1986)
507 A.2d 388
Eugene DUDLEY, Appellee,
v.
WORKMEN'S COMPENSATION APPEAL BOARD and Township of Marple, Appellants.
Supreme Court of Pennsylvania.
Argued April 15, 1985.
Decided April 16, 1986.
William J. McKee, Philadelphia, for appellants.
Howard Richard, Michael Paul, Leonard Tenaglia, Media, for Eugene Dudley.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, HUTCHINSON, ZAPPALA and PAPADAKOS, JJ.


*284 ORDER OF COURT
PER CURIAM.
Order of Commonwealth Court affirmed.
FLAHERTY and HUTCHINSON, JJ., note their dissent.